UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
UNITED STATES ASSOCIATION OF                   )
REPTILE KEEPERS, INC.,                         )
                                               )
              Plaintiff,                       )
                                               )
      v.                                       )       Civil Action No. 13-2007 (RDM)
                                               )
THE HONORABLE SALLY JEWELL,                    )
et al.,                                        )
                                               )
              Defendants.                      )
                                               )



                                   MEMORANDUM OPINION

       The Department of the Interior undeniably has the authority to prohibit the importation of

species of wild animals deemed by the Congress or the Department to be injurious to human

beings, agriculture, horticulture, forestry or other wildlife. This case presents the question

whether Congress has also authorized the Interior Department to ban the interstate transportation

of these “injurious species.” The case addresses, in particular, whether the Department acted

within its authority when it issued regulations purporting to prohibit the interstate transportation

of certain species of large constricting snakes, including the reticulated python, which can grow

to over 20 feet in length, and the green anaconda, which is almost certainly the heaviest snake in

the world. Ultimately, however, the scope of the Interior Department’s authority to regulate the

interstate transportation of “injurious species” depends on the history of the zebra mussel, which

is a mollusk about the size of a quarter, and the bighead carp, which is a freshwater fish with a

voracious appetite. For the reasons explained below, Defendants have failed to establish at this

point in the litigation that this history is sufficient to confer an authority on the Department that
Congress did not confer when it enacted the controlling statutory text.

        Before the Court is Plaintiffs’ motion for a preliminary injunction (Dkt. 28). Plaintiffs

seek an order enjoining the Secretary of the Interior, Sally Jewell, and the U.S. Fish and Wildlife

Service (collectively, “Defendants”) from implementing the final rule promulgated on March 10,

2015, which adds four species of constricting snakes to the list of injurious species under the

Lacey Act, 18 U.S.C. § 42. A hearing on the motion was held on April 7, 2015, and, upon

consideration of the parties’ arguments and submissions, and for the reasons explained below,

the motion is GRANTED in part and a preliminary injunction will issue. In light of the

requirement that injunctive relief be “narrowly tailored to remedy the specific harm shown,”

Neb. Dep’t of Health & Human Servs. v. Dep’t of Health & Human Servs., 435 F.3d 326, 330

(D.C. Cir. 2006), the parties are ORDERED to submit supplemental briefs on the proper scope

of the injunction and whether a brief stay is appropriate. The parties are further ORDERED to

appear for a status conference on May 18, 2015 at 10:00 AM to address the scope of the

injunction. The Court will issue a preliminary injunction after hearing from the parties regarding

its proper scope.

                                          BACKGROUND

        This action challenges rules promulgated by the Department of the Interior

(“Department”) that prohibit the importation and interstate transportation of certain species of

constricting snakes. In 2010, the Department proposed a rule listing nine constricting snake

species as “injurious” under the Lacey Act, 18 U.S.C. § 42. See 75 Fed. Reg. 11808 (March 12,

2010). When the Secretary of the Interior designates a species as “injurious to human beings, . . .

agriculture, horticulture, forestry, or . . . wildlife or the wildlife resources of the United States,”

the Lacey Act prohibits “importation” of that species “into the United States, any territory of the

United States, the District of Columbia, the Commonwealth of Puerto Rico, or any possession of
                                                    2
the United States.” 18 U.S.C. § 42(a)(1). It also prohibits “any shipment” of the species

“between the continental United States, the District of Columbia, Hawaii, the Commonwealth of

Puerto Rico, or any possession of the United States.” Id.

       On January 23, 2012, after a notice and comment period, the Department issued a final

rule listing four of the nine species as “injurious.” 77 Fed. Reg. 3330 (Jan. 23, 2012) (the “2012

Rule”). The rule prohibited “the importation into the United States and interstate transportation

between States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or

possession of the United States of any live animal, gamete, viable egg, or hybrid” of those four

snakes. Id.

       The United States Association of Reptile Keepers (“USARK”) filed this lawsuit on

December 18, 2013. On May 9, 2014, with leave of the Court, USARK filed an amended

complaint alleging (1) that the ban on interstate transportation of listed species in the 2012 Rule

exceeded the Interior Department’s powers under the Lacey Act (Dkt. 21 ¶¶ 78-84); (2) that the

2012 Rule failed to comply with the requirements of the National Environmental Policy Act

(“NEPA”) (Dkt. 21 ¶¶ 85-94); and (3) that in promulgating the 2012 Rule the Department of the

Interior abused its discretion and acted arbitrarily and capriciously (Dkt. 21 ¶¶ 95-97).

Defendants moved to dismiss the amended complaint (Dkt. 22).

       On March 10, 2015, the Interior Department promulgated another final rule listing four

additional constricting snake species—the reticulated python, DeSchauensee’s anaconda, green

anaconda, and Beni anaconda—as “injurious.” 80 Fed. Reg. 12702 (Mar. 10, 2015) (the “2015

Rule”). Like the 2012 Rule, the 2015 Rule prohibited both “importation” and “interstate

transportation between States” of the newly listed species. 1 Id. It explained that two of the listed


1
  The language prohibiting interstate transportation of the listed species appears in the preamble
to the 2015 Rule. As Defendants acknowledge, “[a]n agency’s interpretation of a statute in the
                                                 3
species—the reticulated python and the green anaconda—were among the “largest snakes in the

world”; that both were already “present in U.S. trade”; and that examples of both “ha[d] been

found in the wild in south Florida.” Id. at 12704. The Department was chastened by its

experience with the Burmese python, which it cited as an “example of a species that may not

have become so invasive in Florida if it had been listed before it had become established.” Id.

And it noted that the listed snakes were “highly likely to prey on U.S. native species” and, if

introduced into the wild, would rank among the most powerful predators in North America. Id.

at 12713 (reticulated python); see id. at 12716-17 (green anaconda). The 2015 Rule took effect

on April 9, 2015—30 days after the final rule was published.

       USARK moved for leave to file a Second Amended Complaint on March 23, 2015. Dkt.

27. The Second Amended Complaint challenges both the 2012 and 2015 Rules. In addition to

the arguments raised in the First Amended Complaint, it alleges that the Rules’ prohibition on

interstate transportation of listed snakes impermissibly burdens snake owners’ constitutional

right to travel (Dkt. 38 ¶¶ 109-117) and that the Interior Department failed to satisfy the

requirements of the Regulatory Flexibility Act, 5 U.S.C. § 601 et seq. (Dkt. 27-1 ¶¶ 131-135).

The Second Amended Complaint also adds four individual plaintiffs, all of whom allege that

they will be harmed by one or both of the challenged Rules. Dkt. 38 ¶¶ 13-16. The Court

granted the motion for leave to amend on April 8, 2015. Dkt. 37.

       On April 1, 2015, Plaintiffs filed an Application for Temporary Restraining Order. Dkt.

28 (“TRO Application”). The TRO Application sought to enjoin implementation of the 2015

Rule. Plaintiffs argued that they are likely to prevail on the merits based on their statutory




preamble to a rule may be subject to challenge.” Dkt. 44 at 4 (citing Fertilizer Inst. v. EPA, 935
F.2d 1303, 1308-09 (D.C. Cir. 1991) (invalidating statutory interpretation that was set out in
preamble to promulgated rule)).
                                                4
construction and Regulatory Flexibility Act arguments. 2 They further argued that the individual

plaintiffs and members of USARK will suffer irreparable harm if the 2015 Rule takes effect.

The TRO Application addressed only the reticulated python and green anaconda; Plaintiffs

acknowledge that “[t]he other two species” listed in the 2015 Rule, “the Beni and

DeSchauensee’s anaconda, are not even found in the United States, in trade or otherwise.” Id. at

4. Thus, Plaintiffs have not requested that the Court enjoin application of the 2015 Rule as to

those snakes (and it is unlikely Plaintiffs would have standing to do so). After briefing on the

TRO Application, the Court held a hearing on the application. At the hearing, the parties agreed

the TRO Application could be treated as a motion for a preliminary injunction; accordingly, the

Court denied the request for immediate relief and ordered the parties to submit supplemental

briefing on a number of issues. See Dkt. 37; Dkts. 44, 45, 48, 49. 3 The motion for a preliminary

injunction is now before the Court.

                                       LEGAL STANDARD

        To prevail on a motion for a preliminary injunction, the party seeking relief must show

“(1) a substantial likelihood of success on the merits; (2) that the moving party would suffer

irreparable injury if the relief were not granted; (3) that the balance of equities tips in the

movant’s favor; and (4) that an injunction is in the public interest.” EDF Res. Capital, Inc. v.

U.S. Small Bus. Admin., 910 F. Supp. 2d 280, 283 (citing Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006)). The Court of Appeals for this Circuit long

evaluated these factors on a “sliding scale.” E.g., Davenport v. Int’l Bhd. of Teamsters, AFL-

2
  Because those claims will require review of the yet-unfiled administrative record, Plaintiffs
assert that they do not rely on their NEPA and arbitrary-and-capricious claims for purposes of
the TRO Application. Dkt. 28-1 at 14.
3
  The Court also received amicus briefs from the Humane Society of the United States (see Dkt.
39) and the Center for Invasive Species Prevention, the Natural Areas Association, and the
Wildlife Society (see Dkt. 47). The Court thanks amici for their assistance in this matter.
                                                5
CIO, 166 F.3d 356, 360-61 (D.C. Cir. 1999). It has recently read the Supreme Court’s decision

in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008), however, “at least to

suggest if not to hold” that plaintiffs face “a more demanding burden” under which “a likelihood

of success is an independent, freestanding requirement for a preliminary injunction,” Sherley v.

Sebelius, 644 F.3d 388, 392-93 (D.C. Cir. 2011) (quotation marks omitted). This issue remains

the subject of some uncertainty in this Circuit. See Am. Meat Inst. v. U.S. Dep’t of Agric., 746
F.3d 1065, 1074 (D.C. Cir. 2014), reinstated in relevant part by 760 F.3d 18 (D.C. Cir. 2014) (en

banc) (“[t]his circuit has repeatedly declined to take sides . . . on the question of whether

likelihood of success on the merits is a freestanding threshold requirement to issuance of a

preliminary injunction”). Nonetheless, it is clear that the plaintiff’s likelihood of success on the

merits is a “key issue [and] often the dispositive one” at the preliminary injunction stage.

Greater New Orleans Fair Hous. Action Ctr. v. U.S. Dep’t of Hous. & Urban Dev., 639 F.3d
1078, 1083 (D.C. Cir. 2011). At a minimum, where movants make “a weak showing on the first

factor,” they need “to show that all three of the other factors so much favor the [movants] that

they need only have raised a serious legal question on the merits.” Am. Meat Inst., 746 F.3d at

1074 (quotation marks omitted).

                                            DISCUSSION

          I.    Likelihood of Success on the Merits

        Plaintiffs rely on their statutory construction and Regulatory Flexibility Act claims in

their attempt to show that they are likely to succeed on the merits. Because the Court concludes

that there is a substantial likelihood that Plaintiffs will prevail on their statutory construction

claim, Plaintiffs have satisfied this prong of the preliminary injunction test.

                A.      Plaintiffs’ Statutory Construction Claim



                                                   6
        The crux of Plaintiffs’ statutory construction claim is their contention that, with the

exception of Hawaii, the Lacey Act does not prohibit interstate shipment of species listed as

“injurious” by the Department of the Interior. Defendants dispute this contention, and further

argue that Plaintiffs’ claim is barred by the applicable statute of limitations.

        1.    The Statute of Limitations

        Defendants argue, as a threshold matter, that the Court lacks jurisdiction to review

Plaintiffs’ statutory construction claim because that claim is time-barred under the six-year

statute of limitations in 28 U.S.C. § 2401(a). 4 They claim that, although the preamble to the

2015 Rule states that the Rule’s effect is to prohibit interstate transport of the four listed species,

the prohibition actually stems from the Interior Department’s 1965 Lacey Act regulations

(50 C.F.R. § 16.3; the “1965 Regulations”). They reason that because the 1965 Regulations

prohibited interstate transportation of listed species, and the 2015 Rule simply listed the four

species at issue here, any claim challenging the prohibition on interstate transportation of listed

species accrued in 1965 and must have been brought before 1971.

        This argument has a serious flaw. The 1965 Regulations do not “interpret” the Lacey

Act’s language governing transportation of listed species within the territory of the United

States; they simply copy the relevant language. Compare 50 C.F.R. § 16.3 (“the transportation

of live wildlife or eggs thereof between the continental United States, the District of Columbia,


4
  As Defendants note, the Court of Appeals for this Circuit has held that the limitation period
prescribed in § 2401 is jurisdictional. See Spannaus v. U.S. Dept. of Justice, 824 F.2d 52, 55
(D.C. Cir. 1987) (section 2401 creates a “jurisdictional condition attached to the government’s
waiver of sovereign immunity”). This proposition has been called into question by some courts
in light of recent Supreme Court decisions criticizing overuse of the “jurisdictional” label. See
Appalachian Voices v. McCarthy, 989 F. Supp. 2d 30, 44 n.5 (D.D.C. 2013) (citing Harris v.
FAA, 353 F.3d 1006, 1013 n.7 (D.C. Cir. 2004) and P & V Enters. v. U.S. Army Corps of Eng’rs,
516 F.3d 1021, 1026 (D.C. Cir. 2008)). The parties have not addressed whether characterization
of the limitation period in § 2401 as jurisdictional affects Plaintiff’s likelihood of success on the
merits, and the Court need not decide the question.
                                                  7
Hawaii, the Commonwealth of Puerto Rico, or any territory or possession of the United States by

any means whatsoever, is prohibited . . .”) with 18 U.S.C. § 42(a)(1) (“any shipment between the

continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto Rico,

or any possession of the United States . . . is hereby prohibited”). Plaintiffs’ claim challenging

Defendants’ interpretation of the Lacey Act cannot have accrued when the Department

promulgated regulations merely repeating the relevant language of the statute.

       As a fallback position, Defendants argue that Plaintiffs’ claim accrued either when the

Department first interpreted the Lacey Act to bar interstate transportation of a listed species

(1989) or when the Fish and Wildlife Service first issued a rule purporting to bar interstate

transportation of a reptile species (1990)—ostensibly the first point at which USARK might have

had organizational standing to challenge the rule. 5 See 54 Fed. Reg. 22286, 22,287 (May 23,

1989); 55 Fed. Reg. 17439, 17440 (Apr. 25, 1990).

       Defendants offer no convincing reason to treat these prior rules, rather than the 2012 and

2015 Rules, as the agency actions triggering the running of the limitation period under § 2401.

The limitation period under § 2401 begins to run on the date of the “final agency action,” Harris

v. FAA, 353 F.3d 1006, 1010 (D.C. Cir. 2004), which the Court of Appeals defines as “one by

which rights or obligations have been determined or from which legal consequences will flow,”

Mendoza v. Perez, 754 F.3d 1002, 1018 (D.C. Cir. 2014) (quotation marks omitted). “[A]n

agency’s renewal of an earlier decision [that] does not alter the status quo,” however, will not

“restart the statute of limitations.” Mendoza, 754 F.3d at 1018. The question, then, is whether

the 2012 and 2015 Rules were final agency actions that altered the status quo. Plainly, they

were. The Rules determined the rights of persons in the United States to transport animals of the


5
  There is no evidence before the Court, however, that any member of USARK actually owned
or sought to transfer or acquire a brown tree snake during the relevant period of time.
                                                 8
listed species domestically and internationally, and the restrictions they imposed did not exist

before the final Rules took effect. A plaintiff who could lawfully transport reticulated pythons or

green anacondas across state lines in 2009 now cannot do so. The agency’s actions that made

that so triggered the start of the six-year limitation period here. See id. at 1019 (holding that

regulations that had “long existed” as to shepherds and goatherds re-started the limitation period

when they were extended to reach cattle herders).

       Moreover, if a rule targeting a different species could start the limitation period under

these circumstances, the Interior Department could easily avoid facial review of new statutory

interpretations. The Department could simply announce a new interpretation with respect to a

listed species not present in the United States (like, for example, the Beni or DeSchauensee’s

anacondas), allow the six-year limitation period to run, and then promulgate new rules applying

that interpretation to far more popular species. There is no suggestion, of course, that the

Department has intentionally pursued such a strategy here, but the effect of its limitation

argument is to cut off a presumptively available avenue for judicial review. See Abbott Labs. v.

Gardner, 387 U.S. 136, 140 (1967) (“judicial review of a final agency action by an aggrieved

person will not be cut off unless there is persuasive reason to believe that such was the purpose

of Congress”). Nothing in the language of § 2401 compels the conclusion that Congress

intended to bar facial challenges to rules that extend previous agency interpretations to reach new

spheres of previously unregulated activity.

       Finally, the Court notes that even were Defendants correct that the final agency action

establishing the Interior Department’s interpretation of the relevant statutory language took place

more than six years before Plaintiffs brought suit, the Department’s subsequent actions would

render this lawsuit timely because the Department re-opened the issue. “[A]n agency has

reopened a previously decided issue in a case where the agency (1) proposed to make some
                                                  9
change in its rules or policies, (2) called for comments only on new or changed provisions, but at

the same time (3) explained the unchanged, republished portions, and (4) responded to at least

one comment aimed at the previously decided issue.” Public Citizen v. NRC, 901 F.2d 147, 150

(D.C. Cir. 1990). Here, the Department clearly “proposed to make some change in its rules or

policies” when it issued its proposed rule in 2010. See 75 Fed. Reg. 11808 (Mar 12, 2010). The

proposed rule “called for comments” on the listing of constrictor species under the Lacey Act.

See id. at 11811. It “explained the unchanged” interpretation of the Lacey Act that Plaintiffs

now challenge. See id. at 11808 (“The proposed rule, if made final, would also prohibit any

interstate transportation of live snakes, gametes, viable eggs, or hybrids of the nine species

currently held in the United States.”). And the Department “responded to at least one comment

aimed at” that issue. 80 Fed. Reg. 12702, 12732 (Mar. 10, 2015) (“Comment: . . . The Service

lacks the authority to restrict interstate transportation and commerce of a listed species between

and among continental States. Our response: The Service interprets the Lacey Act as giving us

the authority to restrict transportation between any of the States, territories, and other

jurisdictions (the District of Columbia) of the United States. We believe that this interpretation

is consistent with the language and intent of the statute.”).

       Because the final agency action at issue was the promulgation of the 2015 Rule, and, in

any event, that Rule re-opened the question whether the Department’s interpretation of the

relevant Lacey Act provision is correct, this suit was timely filed.

       2.     Interpretation of the Lacey Act

       Plaintiffs allege that, by prohibiting interstate transportation of listed snakes, the 2012

and 2015 Rules exceed the authority granted to the Secretary under the Lacey Act. The relevant

statutory language states:



                                                  10
       The importation into the United States, any territory of the United States, the
       District of Columbia, the Commonwealth of Puerto Rico, or any possession of the
       United States, or any shipment between the continental United States, the District
       of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any possession of the
       United States, of [certain enumerated species] and such other species of wild
       mammals, wild birds, fish (including mollusks and crustacea), amphibians,
       reptiles, brown tree snakes, or the offspring or eggs of any of the foregoing which
       the Secretary of the Interior may prescribe by regulation to be injurious to human
       beings, to the interests of agriculture, horticulture, forestry, or to wildlife or the
       wildlife resources of the United States, is hereby prohibited.

18 U.S.C. § 42(a)(1) (emphasis added). Plaintiffs argue that the phrase “any shipment between

the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto

Rico, or any possession of the United States” does not encompass transportation of listed species

between two states within the “continental United States”—thus, in their view, the Interior

Department lacked authority to prohibit all interstate transportation of the four species at issue in

the 2015 Rule. Plaintiffs contend that the language and legislative history of the 1960

amendments unambiguously show that Congress “expressly intended to limit” transportation of

listed species “only between all forty-nine continental states as a singular entity and the other

listed jurisdictions (or between those jurisdictions), not within or between the continental states.”

Dkt. 28-1 at 20.

       In response, Defendants argue that the Interior Department interpretation is compelled by

the plain language of the statute and bolstered by subsequent congressional actions, and, in the

alternative, that it is entitled to deference under Chevron, U.S.A. v. Natural Resources Defense

Council, 467 U.S. 837 (1984).

               a. Chevron U.S.A. v. Natural Resources Defense Council

       Under the framework set out in Chevron, a court reviewing an agency’s interpretation of

a statute first asks “whether Congress has directly spoken to the precise question at issue.” 467
U.S. at 842. “If the intent of Congress is clear, that is the end of the matter.” Id. However, if


                                                 11
“Congress has not directly addressed the precise question at issue . . . the question for the court is

whether the agency’s answer is based on a permissible construction of the statute.” Id. at 843.

The principle in Chevron is “rooted in a background presumption . . . ‘that Congress, when it left

ambiguity in a statute’ administered by an agency, ‘understood that the ambiguity would be

resolved, first and foremost, by the agency, and desired the agency (rather than the courts) to

possess whatever degree of discretion the ambiguity allows.’” City of Arlington, Tex. v. FCC,

133 S. Ct. 1863, 1868 (2013) (quoting Smiley v. Citibank (S.D.), N.A., 517 U.S. 735, 740-41

(1996)).

       There is significant reason to doubt, however, whether Chevron applies in this context.

The Lacey Act is a criminal statute, see 18 U.S.C. § 42(b) (“Whoever violates this section, or any

regulation issued pursuant thereto, shall be fined under this title or imprisoned not more than six

months, or both.”), and the Supreme Court recently observed that it “ha[s] never held that the

Government’s reading of a criminal statute is entitled to any deference,” United States v. Apel,

134 S. Ct. 1144, 1151 (2014). Instead, “[w]hether the Government interprets a criminal statute

too broadly . . . or too narrowly . . . a court has an obligation to correct its error.” Abramski v.

United States, 134 S. Ct. 2259, 2274 (2014) (“We think [the agency’s] old position is no more

relevant than its current one—which is to say, not relevant at all.”). This principle is particularly

important where, as here, the government advances an “expansive view” of the scope of

activities that will subject citizens to criminal penalties. Whitman v. United States, 135 S. Ct.
352, 353 (2014) (Scalia, J., respecting the denial of certiorari). Deferring to such a view would

“upend ordinary principles of interpretation,” including the “rule of lenity[, which] requires

interpreters to resolve ambiguity in criminal laws in favor of defendants.” Id. In sum, recent

Supreme Court authority suggests that “criminal laws are for courts, not for the Government, to

construe.” Abramski, 134 S. Ct. at 2274.
                                                  12
        The Court of Appeals has not yet addressed the Supreme Court’s recent statements

suggesting that Chevron deference does not apply to agency interpretations of criminal statutes.

On at least two occasions before the Supreme Court’s decision in Apel and Abramski, it did

apply Chevron to agency interpretations of statutes that imposed criminal penalties. See United

States v. Kanchanalak, 192 F.3d 1037, 1047 (D.C. Cir. 1999) (in a criminal case, applying

Chevron and deferring to FEC’s interpretation of statute regulating foreign soft money

contributions); In re Sealed Case, 223 F.3d 775, 780 (in a criminal case, applying Chevron

deference to reject statutory interpretation that had been rejected by the FEC). Although it is not

clear whether the Court of Appeals would follow this practice after Apel and Abramski, there is

no need to reach that question here. Rather, as explained below, the Court concludes that, when

Congress amended the Lacey Act in 1960, it did not leave an ambiguity or gap for the Interior

Department to fill on the fundamental question whether the Act applies to all interstate shipments

of listed species or merely shipments between the continental United States and other portions of

the territorial United States. Thus, regardless whether Chevron applies, Plaintiffs have

demonstrated a likelihood of success on this claim.

                b. Plain Meaning of the Statute

        Whether proceeding under Chevron or not, the Court must “exhaust the traditional tools

of statutory construction to determine” the plain language of the statute, including “examination

of the statute’s text, legislative history, and structure, as well as its purpose.” Petit v. U.S. Dept.

of Educ., 675 F.3d 769, 781 (D.C. Cir. 2012) (quotation marks omitted). This inquiry “begins

where all such inquiries must begin: with the language of the statute itself.” United States v. Ron

Pair Enters., Inc., 489 U.S. 235, 241 (1989). Here, the statutory phrase “any shipment between

the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto

Rico, or any possession of the United States” does not, standing alone, compel either side’s
                                                  13
interpretation. The jarring juxtaposition of “between” and “or” renders the whole statement

grammatically confounding, and neither party’s plain-language argument settles the question.

       Plaintiffs, for example, could make a strong case that the statute targeted only the spread

of invasive species between “the continental United States” and its insular state and territories—

areas whose unique biodiversity could be threatened by imports from “the continental United

States,” and vice-versa. In this view, the “continental United States” is a single, undifferentiated

entity—the portion of the United States located on the North American continent. On this

reading, though, the separate inclusion of the District of Columbia is baffling. It is unclear why

transportation of injurious species between Maryland and the District would merit prohibition

while transportation of the same species from Maryland to Virginia could persist unabated. And

although Plaintiffs point to other statutes referring to transportation “between the continental

United States and” other locales, see Dkt. 45 at 5, these statutes shed little light on the proper

interpretation of the perplexing “between . . . or” construction in the Lacey Act.

       Defendants’ interpretation, on the other hand, treats the “continental United States” as a

set of separate entities between which transportation may be prohibited. This interpretation

avoids the problems noted above, but creates difficulties of its own. Congress could easily have

used much clearer language if it wished to bar all interstate transportation of listed species. And,

even though Hawaii had only recently become a State, it is puzzling that in 1960, Congress listed

the “continental United States” and Hawaii separately, rather than simply referring to

transportation between the “States.”

       The problem with Defendants’ position is heightened by the fact that Congress used very

different language to prohibit the interstate transportation of certain wildlife species in another

provision of the 1960 Lacey Act amendments. Amending former 18 U.S.C. § 43—now codified

at 16 U.S.C. § 3372—Congress replaced the phrase “whoever delivers or knowingly receives for
                                                 14
shipment, transportation, or carriage in interstate or foreign commerce” with the following

formulation:

        Whoever delivers, carries, transports, ships, by any means whatever, or
        knowingly receives for shipment, to or from any State, territory, the District of
        Columbia, the Commonwealth of Puerto Rico, any possession of the United
        States, or any foreign country[.]

Pub. L. 86-702 (1960) (emphasis added); see Dkt. 31-1 at 13-14. The clear language used to

prohibit interstate shipment of listed species under former § 43 strongly suggests that Congress

did not intend the prohibition on shipments under § 42 to reach as broadly as Defendants

contend. On balance, Plaintiffs thus offer the slightly better reading of the text. Still, in light of

the difficulties plaguing both proffered interpretations, the Court concludes that the language of

the statute, standing alone, does not conclusively foreclose either of the interpretations advanced

here.

        Because the language of the Lacey Act does not compel either side’s interpretation, the

Court looks to the statute’s legislative history to determine its plain meaning. See Petit, 675 F.3d

at 781. In this case, the legislative history of the 1960 Lacey Act amendments unambiguously

supports Plaintiffs’ position.

        The 1960 amendments to the Lacey Act were drafted by the Department of the Interior

and forwarded to Congress in early 1960. Dkt. 31-1 at 40. Prior to the 1960 amendments, the

Lacey Act prohibited “importation into the United States or any Territory or district thereof” of

listed species, but did not address their domestic transportation. See Dkt. 31-1 at 6. A

Department of the Interior witness who testified before a subcommittee of the House Judiciary

Committee regarding the proposed amendments spoke directly to the purpose of the proposed

language:

        Mr. Parker. . . . And we have broadened the language a bit to prohibit the
        shipment between the Continental United States and Hawaii, Puerto Rico, and the
                                                  15
       Virgin Islands of the Mongoose, for this reason: Currently, the Mongoose occurs
       in Hawaii, Puerto Rico, and the Virgin Islands . . . and we have no desire to have
       them introduced in the United States other than under strict regulations.

Dkt. 31-1 at 48 (emphasis added). This explanation supports the conclusion that the relevant

language was added to the statute to prevent the spread of invasive species between Hawaii and

overseas possessions and the continental United States. Not only did the Interior Department

witness describe the immediate purpose of the provision in these narrow terms, but he explained

that the prior version of the Lacey Act was broadened only “a bit.” That description is at odds

with Defendants’ argument. Amending a law that previously reached only foreign imports to

criminalize all interstate shipments of listed species would have gone far beyond an incremental

broadening of the statute’s scope.

       The Department of the Interior’s testimony also describes the amendment in terms that

avoid the textual ambiguity described above. According to the Department’s witness, the

amendment “prohibit[s] the shipment between the Continental United States and Hawaii, Puerto

Rico, and the Virgin Islands.” Id. (emphasis added). Although directed at the problem of the

mongoose, this description of the law’s reach is unambiguous: It reaches shipments between

“the Continental United States” and the offshore portions of the territorial United States.

       Other statements in the legislative history confirm that the language was not intended

dramatically to expand the scope of conduct prohibited under the Lacey Act. Before the 1960

amendments, the Lacey Act barred “importation into the United States or, any Territory or

district thereof” of listed species, but did not address their domestic transportation. Dkt. 31-1 at

12-13. The Department of the Interior’s statement describing the draft legislation as “a bill to

clarify certain provisions of the criminal code,” id. at 10 (emphasis added), suggests that the

agency that drafted the legislation did not intend to ask that Congress criminalize a broad swath



                                                 16
of previously legal activity. 6 Importantly, the House and Senate committee reports on the

legislation confirm that view. The House Report described the legislation as “clarifying certain

provisions of the criminal code relating to the importation or shipment of injurious [animals],”

and noted that the “amendments [were] technical in nature and designed to bring the legislation

in accord with the general structure of title 18, United States Code.” Dkt. 31-1 at 7-8. The

Senate Report used very similar language. Id. at 15-16 (“The purpose of the bill is to clarify and

to make more inclusive, in the interest of good administration and enforcement, certain

provisions of the Criminal Code . . . .”).

       Even more striking is the absence in either the House or Senate Reports of any discussion

of whether, or how, the law might apply to purely domestic shipments within the continental

United States. When describing which agencies would implement the amendment, the

Department of the Interior stated that the Secretary would “establish a permit system,” the

Department “would need to check the facilities of applicants for such permits, and also issue the

permits,” and “[i]t would fall to the U.S. Customs Service to effect inspection at the points of

entry and reject or admit such items on the basis of existing regulations and appropriate related

permits.” Id. at 43 (emphasis added). The Interior Department never described any plan or

proposed delegation of authority to investigate interstate shipment of listed species.

       The Department’s testimony also indicates that it was aware that criminal statutes are

interpreted narrowly and that it took care when drafting the legislation to speak unambiguously

6
   Other portions of the Department’s testimony note that the amendment was “aimed [at
reducing] more effectively the hazards arising from the importation of injurious wild animals, [at
curtailing] traffic in such species, [at defining] the types of wild animals and methods of
transportation to which the code applies, and otherwise [at clarifying] the code in the interest of
good administration and law enforcement.” Dkt. 31-1 at 40-41. None of this, however,
addresses the scope of the “traffic” that Congress sought to “curtail.” This more general
language, moreover, does not distinguish between the amendments to § 42, which previously
applied only to imports, and former § 43, which previously applied to interstate transportation of
animals taken or possessed in violation of state or federal law.
                                                    17
where it intended to expand the scope of prohibited conduct. When discussing amendments to

former § 43, which prohibits transportation of species possessed or taken in violation of state or

federal law, the Department noted that it “must be borne in mind that the statute is penal in

nature and under a well-established rule of construction it must be construed strictly and all

reasonable doubts in its interpretation resolved in favor of persons accused of violating its

provisions.” Dkt. 31-1 at 45. It strains credulity to imagine that criminal legislation drafted and

enacted with this principle in mind would adopt a sweeping expansion of the conduct it

prohibited through the (at best) obscure language at issue here, without any mention by the

Department of the Interior or the congressional committees of jurisdiction. The Court has been

unable to identify any evidence—and Defendants have not pointed to any—that Congress or the

Department of the Interior believed in 1960 that the Lacey Act amendments would prohibit all

interstate transportation of listed species.

        The narrow reach of the 1960 amendments is confirmed, moreover, by the Department of

the Interior’s consistent interpretation in the two decades following their enactment. Beginning

in 1973, the Department issued a series of proposals that would have effectively reversed the

species-designation procedure under the Lacey Act: Rather than enumerate a list of injurious

species, the Interior Department proposed categorizing all species as injurious by default,

exempting only those it determined to be “low risk.” See 38 Fed. Reg. 34970 (Dec. 20, 1973).

In the course of this rulemaking effort, the Department repeatedly proposed rules that explicitly

adopted the narrow reading of the Lacey Act’s prohibition on shipments of listed species. See 40

Fed. Reg. 7935, 7936 (Feb. 24, 1975) (“Interstate shipments are not affected, except shipments

between noncontinental parts of the United States (island ecosystems such as Hawaii and Puerto

Rico) and the continental United States.”); 42 Fed. Reg. 12972, 12974 (Mar. 7, 1977) (“Pursuant

to the statute, the proposed regulations would also prohibit the shipment of injurious wildlife
                                                 18
between any two of the following geographic areas: the continental United States, the State of

Hawaii, Puerto Rico, or any possession of the United States.”).

       A Department representative confirmed this view in a 1974 hearing before the House

Subcommittee on Fisheries and Wildlife Conservation and the Environment. When asked how

the proposed rule would address “the problem of exotic species that are already in this country,”

a witness from the Fish and Wildlife Service testified that “there [was] no restriction . . . in

section 42 of the Lacey Act to interstate shipments, with the possible exception of restrictions

from areas off the continental United States, such as Puerto Rico, the Virgin Islands, and

Hawaii.” Dkt. 28-3 at 3. Thus, “the breeder of pheasants, or black buck, or what have you, in

the United States [would] not have any restrictions on the movement or possession of the

animals that are already present in the United States. The restrictions . . . apply to importations.”

Id.

       The Department of the Interior did not ultimately adopt its injurious-by-default approach

in a final rule, but its statements in proposed rules and in testimony before Congress made clear

that the Department did not understand the Lacey Act to prohibit interstate shipments of

injurious species, with the “possible exception” of shipments between outlying territories and the

continental United States. This evidence reflects the view of the agency that drafted the 1960

Lacey Act amendments and confirms the clear import of the amendments’ legislative history. It

also vindicates the better reading of the admittedly unclear language of the Lacey Act itself. In

light of these considerations and applying the “traditional tools of statutory construction,” the

Court concludes that Plaintiffs’ interpretation reflects the unambiguous intent of Congress.

Thus, even were Chevron to apply, Plaintiffs would prevail at step one of the analysis because

Congress did not leave a gap for the agency to fill.

               c. Subsequent Legislative History
                                                  19
       Defendants base their contrary view of the legislative history on developments that took

place decades after the language at issue was enacted. At some point in the 1980s, the Interior

Department abandoned the interpretation of the relevant language that it had previously

presented to Congress and applied for approximately two decades. As noted above, in 1989 the

Department began inserting language in rules listing species as injurious that purported to

prohibit all interstate transportation of the listed species. See 54 Fed. Reg. 22286, 22287 (May

23, 1989) (“[I]nterstate transportation [of mitten crabs] . . . for any purpose not otherwise

permitted, would be prohibited.”). This view has been reflected in the legislative history of

subsequent amendments to the Lacey Act. In one case, Congress passed a law exempting a

water district’s pipeline from the Lacey Act because the pipeline would transport a listed species

across state lines. In two other cases, Congress has passed laws explicitly listing species under

the Act based, in part, on at least some members’ understanding that the Act would prohibit

interstate transportation of the newly listed species.

                    i. The 1990 zebra mussel legislation

       The Department’s new view was promptly reflected in the legislative history of an

amendment to the Lacey Act. In 1990, Congress passed the Nonindigenous Aquatic Nuisance

Prevention and Control Act, Pub. L. 101-646, which, among other provisions aimed at limiting

the spread of the zebra mussel in the United States, amended 18 U.S.C. § 42 to list the zebra

mussel as an injurious species.

       Congress was alarmed that the zebra mussel had, in the two years since it was first

discovered in the United States, “spread over a 10,000 square mile area, infesting the Lake Erie

shoreline from Detroit to Buffalo.” Dkt. 44-1 at 11 (1990) (statement of Sen. Specter). Zebra

mussels are unimposing mollusks about “the size of a quarter.” Id. They can affix themselves to

almost any surface, however, and form massive agglomerations large enough to block water
                                                 20
intake pipes. Id. They also reproduce prolifically and compete with local fish populations for

nutrients—so successfully that members of Congress predicted that economic damage

attributable to the zebra mussel could reach as much as $5 billion in the 1990s. Id. (“Projections

of the economic damage caused by the zebra mussel are $500 million each year in Lake Erie

alone and $3 to $4 billion for all areas impacted by the mussels in the next 10 years.”); see also

id. at 11-12 (“Some estimate that the combined costs of the damage to infrastructure and fishery

of the Lakes could climb to $5 billion over the next 10 years.”) (statement of Sen. Glenn); Pub.

L. 101-646 § 1002(a) (“the potential economic disruption . . . has been estimated at

$5,000,000,000 by the year 2000, and the potential disruption to the diversity and abundance of

native fish and other species could be severe”).

        Congress also evinced concerns about the spread of the zebra mussel outside the Great

Lakes. Senator Glenn warned that it was “only a matter of time before the zebra mussel

infestation spreads to two-thirds of the Nation’s freshwater system unless we work to control it.”

Id. at 12; see also id. at 11 (“Experts anticipate that within 10 years this creature is likely to be

found in two-thirds of the United States”) (statement of Sen. Specter); Pub. L. 101-646 § 1002(a)

(“the zebra mussel . . . if left uncontrolled, is expected to infest over two-thirds of the continental

United States through the unintentional transportation of larvae and adults by vessels operating

in inland waters”). Senator Glenn explained, “[t]he bill also addresse[d] other probable

pathways of zebra mussel spread. In particular, it amende[d] the Lacey Act to prevent the

interstate transportation of the zebra mussel in commerce.” Dkt. 44-1 at 12 (emphasis added).

The Senate committee report on the zebra mussel legislation noted Congress’s finding that the

zebra mussel “currently infest[ed] the lower Great Lakes basin with the potential to spread to

areas outside the basin.” S. Rep. 101-523 (1990). Significantly, the report also stated that the



                                                   21
provision amending the Lacey Act “would lead to the prohibition of the interstate transport of

zebra mussels for commercial purposes.” Id. (emphasis added).

       There is, however, at least one statement in the legislative history of the bill evincing the

Department’s original understanding of the Lacey Act’s scope. In written testimony on a similar

bill introduced in the House of Representatives, the Assistant Secretary for Fish and Wildlife and

Parks stated that “designation of zebra mussels as injurious wildlife” would “have no [e]ffect on

the interstate transport of zebra mussels.” Dkt. 50-1 at 32. She made an identical statement in

written testimony before a Senate subcommittee. Dkt. 50-2. This is inconsistent with the

Interior Department’s almost-concurrent statements in promulgated rules indicating that the

effect of a listing under the Lacey Act would be to ban interstate transportation of the listed

species. See 54 Fed. Reg. 22286, 22287 (May 23, 1989); 55 Fed. Reg. 17439, 17440 (Apr. 25,

1990). It injects at least some uncertainty into the 1990 legislative record.

                   ii. The 2010 bighead carp legislation

       Twenty years after Congress amended the Lacey Act to list the zebra mussel as an

injurious species, it enacted the Asian Carp Prevention and Control Act to target another invasive

species. See Pub. L. 111-307 (2010). Once again, the legislative history of its amendment

suggested that Congress understood the Lacey Act to prohibit all interstate transportation of

listed species. Bighead carp—a species of Asian carp—can grow to five feet in length and more

than 100 pounds, and they eat up to 20 percent of their body weight per day in plankton,

depriving native aquatic species of needed nutrients. See, e.g., Margaret E. Vroman, The Asian

Carp: An Imminent Threat to the Great Lakes?, 90 Mich. Bar J. 25, 26 (2011). The species was

introduced into the United States from China in the 1970s “to eat the algae clotting fish farms in

the South,” but “a series of floods over the years helped them to escape their controlled

environment.” Dan Barry, On an Infested River, Battling Invaders Eye to Eye, The New York
                                                 22
Times, September 15, 2008 at A13 (“Cue the ‘Jaws’ theme.”). The species received wary

attention as it spread north up the Mississippi river in the decades following its introduction, but

concern intensified dramatically after researchers discovered bighead carp DNA “in the Great

Lakes vicinity” and past an electric dispersal barrier intended to repel the fish. S. Rep. 111-181

(2010).

          These events spawned considerable congressional concern. Representatives noted that

“these enormous fish have become a menace to native species and their habitats,” Dkt. 44-5 at 2

(remarks of Rep. Poe), and worried that the bighead carp would “threaten not only the

commercial but recreational fishing” throughout the Great Lakes, id. (statement of Rep.

Conyers); see also id. at 3 (“Asian carp are the single greatest biological threat to [the Great

Lakes ecosystem].”) (statement of Rep. Biggert). Importantly, Congress appears not to have

acted under the impression that it could eradicate the bighead carp from the Mississippi—

instead, members focused on the need to “do everything possible to prevent these invasive fish

from harming other areas of the United States.” Id. (statement of Rep. Pitri).

          Congress’s solution to the problem was a single-purpose law designating the bighead

carp as an injurious species under the Lacey Act. The legislative history contains a substantial

number of statements suggesting that Congress understood the listing would prohibit interstate

transportation of bighead carp. The Senate Report states that the legislation would “add the

bighead carp . . . to the list of injurious species that are prohibited from being traded in interstate

commerce or imported into the United States.” S. Rep. 111-181 (2010). Representative Conyers

described the bill as “prohibit[ing] importation and interstate shipment of certain species of carp

and . . . add[ing] the bighead variety of the species commonly known as Asian carp to the list of

injurious species that are prohibited from being shipped in or imported into the United States.”

Dkt. 44-5 at 2. Several other members of Congress made similar statements. See id. (“This
                                                  23
designation prohibits the importation and interstate shipment of Asian carp.”) (statement of Rep.

Poe); id. at 3 (“For many years . . . a number of us from the Great Lakes region have been urging

the Fish and Wildlife Service to include bighead carp on the list of injurious species under the

Lacey Act and so minimize the risk of further harm by prohibiting the importation and interstate

transportation of live Asian carp without a permit.”) (statement of Rep. Levin); 155 Cong. Rec.

7319 (2009) (“Listing the Bighead carp as injurious would minimize the risk of intentional

introduction by prohibiting the importation and interstate transportation of live Asian carp

without a permit”) (statement of Sen. Levin).

       Plaintiffs note that other representatives who spoke on the bill did not indicate whether

they believed that a listing under the Lacey Act barred interstate transportation of the listed

species. See Dkt. 44-5 at 3 (Dec. 1, 2010) (“This legislation takes an important step in restricting

the transportation of the Big Head Asian Carp by listing it as an injurious species under the

Lacey Act, prohibiting this fish from being shipped or imported into the United States.”)

(Statement of Rep. Kaptur); id. (bill would add bighead carp to the “list of injurious species

under the Lacey Act and prevent their sale or importation into the United States”) (statement of

Rep. Biggert). Although Plaintiffs are correct that both mentioned importation without

discussing interstate shipments, both Representative Biggert and Representative Kaptur

previously signed a letter to the Fish and Wildlife Service (“FWS”) stating that “[l]isting these

fish would . . . prohibit interstate transportation.” Dkt. 44-3. Plaintiffs have not identified any

statement in the legislative history of the bighead carp bill that disputes or contradicts the Senate

report’s characterization of the law.

                  iii. The 2012 Lake Texoma legislation

       A third, more recent legislative development also suggests that recent Congresses have

understood the Lacey Act to reach interstate transportation. In 2012, Congress passed a law that
                                                 24
exempted certain water transfers between Oklahoma and Texas from the Lacey Act. See Lake

Pontchartrain Basin Restoration Program, § 5, Pub. L. 112-237 (Dec. 28, 2012). In 1989, the

North Texas Municipal Water District (the “Water District”) obtained approval to construct a

pumping station that would transport water from Lake Texoma, a reservoir on the Red River, to

supply a reservoir in the Trinity River system. See H.R. Rep. 112-657 (2012). Unlike the Red

River, which forms much of the border between Oklahoma and Texas and flows east into the

Mississippi, the Trinity River flows south through eastern Texas into the Gulf of Mexico. In

2000, a realignment of the Texas-Oklahoma border left a portion of the Lake Texoma water

intake facility in Oklahoma. Id. Thus, when zebra mussels were discovered in Lake Texoma in

2009, the FWS advised the Water District that transfer of water out of Lake Texoma via the

intake facility would constitute a “violation of the Lacey Act because invasive zebra mussels

would be transported across state lines” and into the uninfested Trinity River basin. Id.

       The Water District eventually determined that it would construct a closed pipeline

connecting the pumping station on Lake Texoma to a water treatment facility in Texas, “where

the zebra mussels w[ould] be completely destroyed.” Id. The FWS, however, “indicated [it]

lack[ed] the statutory authority to tell the Water District that this pipeline w[ould] comply with

the Lacey Act.” Id. The proposed legislation “solve[d]” this “problem . . . by recognizing that

the Lacey Act does not apply to the Lake Texoma water transfers.” Id. In a separate statement,

Representative Markey also noted that zebra mussels were “a species designated by the Fish and

Wildlife Service as ‘injurious’ and therefore illegal to transport across state lines,” and

emphasized that, although he supported the proposed legislation, he believed it “should not set a

precedent for making exemptions to the Lacey Act.” Id. This legislation, at a minimum, further

evidences recent congressional awareness of the Interior Department’s interpretation of the

Lacey Act.
                                                 25
               d. Effect of the Subsequent History

       The parties disagree about the significance of these post-enactment congressional actions.

According to Plaintiffs, the Department of the Interior’s interpretations of the Lacey Act in the

1970s confirm what Plaintiffs view to be the better reading of the statutory language—that the

Act does not bar interstate transportation of listed species within the continental United States.

The developments after 1980, in their view, have no interpretative significance. Dkt. 45 at 6.

Plaintiffs contend that these events reflect isolated congressional responses to “discrete

exigencies,” rather than any intent to re-evaluate the scope of the Lacey Act for all purposes. Id.

Plaintiffs emphasize that the zebra mussel and bighead carp bills received comparatively little

attention when they were enacted, id. at 8, and argue that, in any event, neither is sufficient to

establish that Congress ratified the Interior Department’s more recent interpretations of the

statute. Although they acknowledge that “reenactment” of a statute “without change after a

course of administrative interpretation is tantamount to legislative ratification of the

interpretation,” Thompson v. Clifford, 408 F.2d 154, 164 (D.C. Cir. 1968), they argue that the

Lacey Act has never been “reenacted” or so significantly amended to establish ratification, see

Dkt. 45 at 10-11 (citing Pub. Citizen, Inc. v. Dep’t of Health & Human Servs., 332 F.3d 654, 668

(D.C. Cir. 2003), and Alexander v. Sandoval, 532 U.S. 275, 292 (2001)). They also dispute that

Congress was, as a whole, sufficiently aware of Department’s more recent interpretations of the

Lacey Act to support an inference of ratification. See Dkt. 45 at 11.

       Defendants, unsurprisingly, view the significance of these developments differently.

They note that the Department of the Interior’s statements in proposed rules and before Congress

in the 1970s were made in the course of an abortive regulatory effort that would have greatly

expanded the number of species listed under the Lacey Act. Although a more circumspect view

of the interstate transportation bar may have made sense in the context of that proposed scheme,
                                                 26
they assert that the Department was free to assume its current position when it abandoned that

effort. See Chevron, 467 U.S. at 863 (when an agency changes its interpretation of a statute, the

new interpretation is still entitled to deference so long as it is reasonable). Defendants also stress

that Congress actually amended the Lacey Act to list additional species after the committee

reports they cite, and that the amendments involved species that were already present in the

continental United States. Indeed, in Defendants’ view, the zebra mussel and bighead carp

amendments bear more weight than normal “post-enactment legislative history” because they

amended the precise statute at issue and, by refraining from changing the language of the

interstate shipment provision, declared “the intent of [the] earlier statute.” Red Lion

Broadcasting Co. v. FCC, 395 U.S. 367, 380-81 (1969) (“Subsequent legislation declaring the

intent of an earlier statute is entitled to great weight in statutory construction”). According to

Defendants, those two amendments show that Congress understood the Lacey Act to bar all

interstate transportation of listed species and that Congress “ratified” that permissible

interpretation of the law. Dkt. 48 at 5.

        In general, “‘the views of a subsequent Congress form a hazardous basis for inferring the

intent of an earlier one.’” Public Citizen Health Research Grp. v. FDA, 704 F.2d 1280, 1289

n.26 (D.C. Cir. 1983) (quoting Consumer Prod. Safety Comm’n v. GTE Sylvania Inc., 447 U.S.
102, 117 (1980); see also O’Gilvie v. United States, 519 U.S. 79, 90 (1996) (“[T]he view of a

later Congress cannot control the interpretation of an earlier enacted statute.”). The actions of a

subsequent Congress can, however, inform the meaning of an earlier enacted statute under two

narrow circumstances: Congress may ratify an administrative interpretation of a law when it re-

enacts or substantially amends the earlier enactment, and Congress may repeal or amend a law

by implication. Neither approach to interpretation is favored under the law, and both are subject

to significant limitations.
                                                 27
                    i. Ratification

       Defendants frame their argument in terms of congressional ratification of the Department

of the Interior’s broad interpretation of the Lacey Act. Under the ratification canon, “Congress is

presumed to be aware of an administrative or judicial interpretation of a statute and to adopt that

interpretation when it re-enacts a statute without change.” Public Citizen v. FAA, 988 F.2d 186,

194 (D.C. Cir. 1993) (citation and quotation marks omitted). Three considerations, however,

weigh—to varying degrees—against application of that canon here.

       First, the ratification canon is of “little assistance” where Congress has not re-enacted the

entire statute at issue or significantly amended the relevant provision. See Public Citizen, Inc. v.

Dep’t of Health and Human Servs., 332 F.3d at 668. As the Supreme Court has explained,

“when . . . Congress has not comprehensively revised a statutory scheme but has made only

isolated amendments,” a court cannot “assert with any degree of assurance that congressional

failure to act represents affirmative congressional approval of the [administrative] statutory

interpretation.” Alexander v. Sandoval, 532 U.S. at 292 (citations and internal quotations

omitted). Here, Congress did not re-enact the entire Lacey Act and did not amend the relevant

language in any of the three subsequent enactments upon which Defendants rely. Defendants

point to Kay v. FCC, 443 F.2d 638, 646-47 (D.C. Cir. 1970), where the Court of Appeals

concluded Congress had ratified an interpretation of one statutory provision by amending a

related provision. In that case, however, the Court of Appeals had already concluded that the

administrative interpretation was, in any event, the better reading of the statute, and the Court

merely concluded that related legislative amendments made after Congress “fully reviewed” the

agency’s rulings provided some additional “persuasive weight.” 7 Id. at 646.


7
   To the extent the Kay decision includes more sweeping dicta (“a consistent administrative
interpretation of a statute, shown clearly to have been brought to the attention of Congress and
                                                 28
       Second, the Supreme Court has cautioned that courts should be “extremely hesitant to

presume general congressional awareness of the [agency’s] construction based only upon a few

isolated statements in the thousands of pages of legislative documents.” SEC v. Sloan, 436 U.S.
103, 121 (1978). As the Court explained in TVA v. Hill, 437 U.S. 153 (1978), its hesitation to

presume congressional awareness in Sloan came against the backdrop of “a 34-year-old practice

of the Securities and Exchange Commission,” and “despite the fact that the Senate Committee

having jurisdiction over the Commission’s activities had long expressed approval of the

practice.” Id. at 192 (emphasis omitted); see also Sloan, 436 U.S. at 121 (“[L]anguage in a

Committee Report, without additional indication of more widespread congressional awareness, is

simply not sufficient to invoke the presumption in a case such as this.”). Here, although it is

clear that many members of Congress were aware of the Interior Department’s broad

construction of the Lacey Act at the time Congress enacted each of the three subsequent

statutes—and, indeed, that construction is referenced in committee reports, see S. Rep. 101-523

(1990); S. Rep. 111-181 (2010); H.R. Rep. 112-657 (2012)—the legislative record is not

uniform, see Dkt. 50-1 at 32, and, more importantly, the Supreme Court has suggested that even

this type of broad awareness of an administrative practice may not be enough for purposes of the

ratification canon. The Court need not, however, decide this issue in light of the remaining

hurdles Defendants face.

       The third difficulty with Defendants’ efforts to invoke the ratification doctrine is the

not changed by it, is almost conclusive evidence that the interpretation has congressional
approval”), Kay, 443 F.2d at 646-47, that language has been superseded by more recent Supreme
Court and Court of Appeals precedents, see, e.g., Solid Waste Agency v. U.S. Army Corps of
Eng’rs, 531 U.S. 159, 169 (2001) (“Although we have recognized congressional acquiescence to
administrative interpretations of a statute in some situations, we have done so with extreme
care.”); Alexander v. Sandoval, 532 U.S. at 292 (“It is impossible to assert with any degree of
assurance that congressional failure to act represents affirmative congressional approval of [a]
statutory interpretation.”) (quotation marks and citations omitted); Public Citizen, Inc. v. Dep’t of
Health & Human Servs., 332 F.3d at 668.
                                                  29
clearest, and it is dispositive. The Supreme Court has repeatedly recognized that “re-enactment

cannot save a regulation which contradicts the requirements of the statute itself.” Leary v.

United States, 395 U.S. 6, 24 (1969) (quotation marks and alterations omitted); see also

Demarest v. Manspeaker, 498 U.S. 184, 190 (1991) (“Where the law is plain, subsequent

reenactment does not constitute an adoption of a previous administrative construction.”). These

cases rely on the basic principle that Congress cannot “‘add to or expand’” the scope of a statute

whose meaning is plain without affirmatively amending the law. Leary, 395 U.S. at 25 (quoting

Comm’r of Internal Revenue v. Acker, 361 U.S. 87, 93 (1959)). Following Sloan, 436 U.S. at

122, which questioned, in dicta, whether a subsequent re-enactment could trump “the rather plain

meaning of” the statutory language at issue, the Court of Appeals has observed “that Congress

cannot by its silence ratify an administrative interpretation that is contrary to the plain meaning

of the Act.” Ashton v. Pierce, 716 F.2d 56, 63 (D.C. Cir. 1983). The principle applies,

moreover, even where the competing construction of the Act is “perhaps not an impossible” one,

Sloan, 436 U.S. at 112, and where a court arrives at the “plain meaning” by relying, at least in

part, on “the legislative history,” Ashton, 716 F.2d at 61-63.

       Because the Court has concluded that the meaning of the Lacey Act’s relevant language

was clear at the time of its enactment in 1960, Congress cannot be deemed to have adopted an

alternative construction of the statute through ratification, particularly where it did not amend—

or even discuss—the relevant language. Applying the ratification doctrine to change the plain

meaning of a statute crosses the line from embracing a legitimate interpretation of the law to

changing its meaning. Accordingly, the relevant question is not whether Congress ratified the

Department of the Interior’s interpretation but, rather, whether Congress amended the Lacey Act.

                   ii. Implied amendment

       Congress has not changed the relevant language of the Lacey Act since it was enacted in
                                                 30
1960. Thus, the meaning of the phrase “any shipment between the continental United States, the

District of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any possession of the

United States” must remain unchanged unless it was implicitly amended when Congress enacted

the 1990 (zebra mussels), 2010 (bighead carp) or 2012 (water transfers from Lake Texoma) laws.

The hurdle of establishing an amendment by implication, however, is a high one. Although more

frequently invoked in the context of implied repeals, the standards are “conceptually identical,”

Vill. of Barrington, Ill. v. Surface Transp. Bd., 636 F.3d 650, 661-62 (D.C. Cir. 2011), and

“implied amendments are no more favored than implied repeals.” Nat’l Ass’n of Home Builders

v. Defenders of Wildlife, 551 U.S. 644, 664 n.8 (2007). “A new statute will not be read as wholly

or even partially amending a prior one unless there exists a positive repugnancy between the

provisions of the new and those of the old that cannot be reconciled.” Id. (quotation marks

omitted). An amendment or repeal “is to be implied only if necessary to make the (later enacted

law) work, and even then only to the minimum extent necessary.” Howard v. Pritzker, 775 F.3d
430, 437 (D.C. Cir. 2015) (quotation marks omitted). Accordingly, “when two statutes are

capable of coexistence, it is the duty of the courts, absent a clearly expressed congressional

intention to the contrary, to regard each as effective.” Id. (quotation marks omitted); see also

Mittleman v. Postal Regulatory Comm’n, 757 F.3d 300, 306 (D.C. Cir. 2014) (“We will not infer

a statutory repeal unless the later statute expressly contradicts the original act or unless such a

construction is absolutely necessary in order that the words of the later statute shall have any

meaning at all.”) (alterations omitted) (quoting Nat’l Ass’n of Home Builders, 551 U.S. at 662-

63).

       As the Supreme Court explained in Blanchette v. Connecticut General Insurance

Corporations—quoting Judge Friendly’s opinion for the lower court—the demanding standard

for finding an amendment by implication “rests on a sound foundation.” 419 U.S. 102, 134
                                                  31
(1974) (quotation marks omitted). In particular, courts presume that “Congress had given

serious thought to the earlier statute,” and, as a result, “[b]efore holding that the result of the

earlier consideration has been repealed or qualified, it is reasonable for a court to insist on the

legislature’s using language showing that it has made a considered determination to that end.”

Id. at 134 (quotation marks omitted). None of the subsequent enactments Defendants identify

satisfy this high standard.

        The most recent enactment—the statute exempting water transfers from Lake Texoma—

constitutes a pragmatic congressional response to the Interior Department’s interpretation of the

statute in one particular case. The Department took the position that operation of the Water

District’s new pipeline would violate the Lacey Act. Congress responded to that concern and

exempted the water transfers at issue from the Act. It is clear that Congress concluded that the

Lacey Act should not apply to those water transfers. It is far from clear, however, that Congress

as a whole concluded that the Lacey Act should be construed to prohibit all interstate transfers of

listed species. Rather, it seems far more likely that Congress merely concluded that the Interior

Department’s view of the law—whether right or wrong—should not force the Water District to

abandon its pipeline. In any event, Congress did not clearly express an intent to amend the

Lacey Act, and there is no “positive repugnancy” between Congress’s plain intent in 1960 and

the 2012 legislation. Blanchette, 419 U.S. at 134. Under both enactments, the interstate

transportation of zebra mussels through the Water District’s pipeline would be permitted.

        Although Congress’s 1990 amendment listing zebra mussels under the Lacey Act

expanded, rather than limited, the reach of the statute, it is also insufficient to establish an

implied amendment. Congress listed the zebra mussel among a number of other provisions

intended to staunch the flow of zebra mussels into the United States and to curb their spread

within the country. See Pub. L. 101-646. Perhaps most significantly, Congress adopted a system
                                                  32
requiring vessels entering the United States from international waters to exchange their ballast

water at sea before “enter[ing] a United States port on the Great Lakes.” Id. § 1101. Because

Congress was concerned both with the continuing importation of zebra mussels and with their

interstate transportation, listing the zebra mussel under the Lacey Act would have significantly

furthered Congress’s purpose by imposing a criminal penalty for the importation of the species.

Thus, as with the 2012 legislation, Congress did not clearly express an intent to amend the Lacey

Act in 1990, and the 1990 legislation can be given effect without disturbing the plain intent of

the 1960 Lacey Act amendments. As a result, the 1990 legislation also does not meet the high

standard for amendments by implication.

       Plaintiffs’ strongest argument rests on the significance of the 2010 amendment listing

bighead carp as an invasive species. The bighead carp was already well established in regions of

the continental United States when Congress added it to the list of injurious species under the

Lacey Act in 2010. See S. Rep. 111-181 at 1 (2009) (the bighead carp “is now established in the

Ohio, Mississippi and Missouri Rivers . . . . Since the Mississippi River is connected to the

Great Lakes by canal, bighead carp threaten to infest the Great Lakes”). There is no evidence

that simply prohibiting importation of the bighead carp into the United States or its transportation

between the insular portions of the United States and the continental United States would have

slowed the species’ spread from the Mississippi River system into the Great Lakes. And the

legislative history of the 2010 amendment makes clear that at least the relevant committees and

interested members believed—and intended—that the law would have the effect of prohibiting

interstate transportation of the species.

       As Defendants concede (Dkt. 48 at 6, n.6), “there is no irreconcilable conflict between

the 1960 amendments and the . . . 2010 amendments.” It is logically possible to apply both laws

simultaneously and to give both enactments meaning: Bighead carp initially arrived in the
                                                33
United States as an imported species, and under the 1960 amendments their listing would still

criminalize any further importation. Plaintiffs argue, moreover, that even prohibiting interstate

transportation of the species would not have been particularly effective—the major threat posed

by bighead carp was not a bustling domestic trade in the species, but rather that fish would cross

from the Mississippi River system into Lake Michigan “by their own volition.” Dkt. 45 at 8 n.7.

It is nonetheless evident that the principal purpose of the 2010 amendment was to prohibit

interstate transportation of bighead carp.

       Although the question is close, the Court concludes that even the bighead carp legislation

did not impliedly amend the Lacey Act. The relevant question is not whether Congress intended

to ban interstate transportation of bighead carp, but, ultimately, whether it intended to criminalize

the interstate transportation of all species currently listed under the Lacey Act, and all species

that the Interior Department or Congress might someday list. Notably, the change from the 1960

version of the Lacey Act—which criminalized only imports and shipments between the insular

and the continental United States—to the version of the law that Defendants posit—which would

bar all interstate transportation of listed species—is a fundamental one. The authority to regulate

imports is far narrower than the power to regulate interstate activity. Had Congress intended to

make or embrace such a significant change in the law—even implicitly—one would have

expected to see some debate or mention of the expansion. As the Supreme Court has observed,

“Congress . . . does not alter the fundamental details of a regulatory scheme in vague terms or

ancillary provisions— it does not, one might say, hide elephants in mouseholes.” Whitman v.

Am. Trucking Ass’ns, Inc., 531 U.S. 457, 468 (2001).

       This absence of any mention of an expansion in the scope of the law, moreover, is all the

more troubling because the Lacey Act is a criminal statute. “[B]ecause of the seriousness of

criminal penalties, and because criminal punishment usually represents the moral condemnation
                                                 34
of the community, legislatures and not courts should define criminal activity.” United States v.

Bass, 404 U.S. 336, 348 (1971). Importantly, this maxim follows from “the instinctive distaste

against men languishing in prison unless the lawmaker has clearly said they should.” Id.

(quoting H. Friendly, Mr. Justice Frankfurter and the Reading of Statutes, in Benchmarks 196,

209 (1967)). Here, there is no evidence that Congress ever affirmatively considered whether the

interstate shipment of listed species should constitute a crime. To the contrary, the history of the

2010 amendment adding bighead carp to the list of injurious species suggests that it is equally, if

not more, plausible that Congress merely intended to apply whatever existing tools were

available to stem the spread of the carp. That is a very different judgment than the decision that

the Lacey Act should apply in all cases to interstate shipments. Because Congress simply

assumed that the Lacey Act applied to interstate shipments—presumably based on input from the

Department of the Interior, which by 2010 had adopted that interpretation of the law—it never

considered whether it should apply to all interstate shipments. Given the demanding standard for

finding amendments by implication, the Court concludes that this was not enough to change the

meaning of the law.

       The Supreme Court’s rejection of an implied amendment argument in TVA v. Hill, 437
U.S. 153 (1978), further supports this conclusion. There, Congress learned that a dam under

construction on the Little Tennessee River would threaten the population of endangered fish—

the snail darter—that lived only in that river. Id. at 158-59. Congress continued to appropriate

funds to the project, and both the Senate and House Appropriations Committees issued reports

expressly stating their view that the Endangered Species Act did not prohibit the Project’s

completion. Id. at 170-71. The Supreme Court nonetheless held that the project should be

enjoined, reasoning that the “language, history and structure” of the Endangered Species Act

indicated “beyond doubt that Congress intended endangered species to be afforded the highest of
                                                 35
priorities.” Id. at 174.

        The Court rejected the TVA’s argument that three appropriations statutes dedicating

millions of dollars to the project after the snail darter was listed as an endangered species

impliedly repealed the Endangered Species Act. Aspects of its reasoning are distinguishable

from this case: For example, the Court noted that appropriations measures may be particularly

poor bases for inferring Congress’s intent to amend substantive legislation, and it questioned the

extent to which members of Congress who did not sit on the Appropriations Committees were

aware of the Committees’ interpretations. “Quite apart from the foregoing factors,” however, the

Court was “unable to find that in this case the earlier and later statutes [were] irreconcilable.” Id.

at 192 (quotation marks omitted). It noted that “TVA confidently reported to the Appropriations

Committees that efforts to transplant the snail darter appeared to have been successful,” which

would have given “those committees some basis for the impression that there was no direct

conflict” with the Endangered Species Act. Similarly, the Court considered that the district

court’s decision in favor of the government would have given the Committees some hope that

the project would survive review, thus justifying the appropriation of funds for its completion.

Id.

        Even if not on all fours with the present dispute, Hill provides relevant guidance. In both

cases, Congress enacted subsequent legislation with an understanding detailed in the legislative

history of how the new law would interact with an earlier statute. In both cases, understanding

of the law set forth in committee reports was mistaken. And in both cases, the mistake

substantially undermined the effect of the subsequent legislation. Indeed, if anything, the intent

of the subsequent Congress was more completely frustrated in Hill: The specific appropriation at

issue was for the construction of a dam that the Endangered Species Act flatly prohibited. Here,

listing the bighead carp under the Lacey Act, as it was amended in 1960, would further
                                                 36
Congress’s intended result by at least prohibiting additional importation of the species. The

Court concludes that, as in Hill, even where Congress acts against the backdrop of an

understanding of the law that is set forth in committee reports and that understandably bears a

close connection to Congress’s current legislative purpose, more is required to amend a pre-

existing statute.

        If it had faced the question, the 2010 Congress may well have decided as a general matter

to criminalize importation of species listed under the Lacey Act—or it may have declined to do

so. But Congress did not decide that broader question, and there is nothing in the legislative

history of the 2010 amendment to suggest that Congress considered it at all. A debate on

whether to amend the Lacey Act to bar interstate transportation of all listed species would raise

policy issues unrelated to the spread of the bighead carp: how the listing or potential listing of

commercially traded species might affect the economy, for example, or whether the existing

restrictions on interstate transportation of illegally possessed species might, in conjunction with

state law, be adequate to achieve Congress’s purpose. See 16 U.S.C. § 3372(a), (b). There is no

indication that Congress gave these questions any consideration in 2010. For the Court to

conclude that Congress impliedly amended the law in this fundamental respect without further

evidence of affirmative congressional intent—or an irreconcilable conflict—would short circuit

the legislative process.

        Accordingly, the Court concludes that Plaintiffs are likely to succeed on the merits of

their statutory interpretation claim.

                B.     Plaintiffs’ Regulatory Flexibility Act Claim

        Plaintiffs also argue that they are likely to succeed on the merits of their Regulatory

Flexibility Act claim. The Regulatory Flexibility Act (“RFA”) “obliges federal agencies to

assess the impact of their regulations on small businesses.” U.S. Cellular Corp. v. FCC, 254
                                                 37
F.3d 78, 88 (D.C. Cir. 2001). At the final rulemaking stage, the RFA requires an agency to

prepare a “final regulatory flexibility analysis” that contains, among other things, “a statement of

the significant issues raised by the public comments in response to the initial regulatory

flexibility analysis,” as well as the agency’s assessment of those issues and a statement of

changes made as a result of public comments. 5 U.S.C. § 604(a). The analysis must also contain

“a description of the steps the agency has taken to minimize the significant economic impact on

small entities consistent with the stated objectives of applicable statutes,” including an

explanation why the agency chose the final rule rather than potential alternatives. Id. If the

Court finds that the Interior Department failed to comply with the RFA, it “shall order the

agency to take corrective action” that may include “remanding the rule to the agency” or

“deferring the enforcement of the rule against small entities.” 5 U.S.C. § 611(a)(4).

       Plaintiffs allege that the Interior Department impermissibly relied on the same 2010

“initial regulatory flexibility analysis” (“IRFA”) for the 2015 Rule that it had for the 2012 Rule.

Dkt. 28-1 at 31. According to Plaintiffs, this prevented the Department from considering

alternatives tailored to the changed circumstances in the reptile breeding industry after the 2012

Rule took effect—circumstances that put more pressure on reptile breeders. Pointing to the

Interior Department’s decision not to list the boa constrictor, they suggest that the Department

might have fashioned a combination of “state/federal cooperation, state regulation, and private

initiatives as an alternative to listing” the four snakes in the 2015 Rule. Id. at 34. Plaintiffs also

assert that the Department failed to consider extending the effective date of the 2015 Rule

beyond the 30-day period mandated by the Administrative Procedure Act, apparently implying

that the Interior Department might have done so had it issued and taken comments on a new

initial regulatory flexibility analysis after the 2012 Rule took effect. Id.

       According to Defendants, Plaintiffs’ challenge is “invalid” because it turns on the
                                                  38
sufficiency of the IRFA used for the 2015 Rule, and IRFAs are not subject to the judicial review

provisions of the RFA. Dkt. 32 at 25. The IRFA requirement is codified at 5 U.S.C. § 603. See

5 U.S.C. § 603 (“[w]henever an agency is required . . . to publish general notice of proposed

rulemaking . . . the agency shall prepare and make available for public comment an initial

regulatory flexibility analysis”). The RFA’s judicial review provision, 5 U.S.C. § 611, however,

authorizes suits for review of “agency compliance” only with “the requirements of sections 601,

604, 605(b), 608(b), and 610”—not suits to review compliance with § 603. See Allied Local &

Regional Mfrs. Caucus v. EPA, 215 F.3d 61, 79 (D.C. Cir. 2000) (“We are without jurisdiction to

consider . . . challenges to EPA’s compliance with the initial regulatory flexibility analysis”).

        In response, Plaintiffs re-cast their RFA argument as a challenge to the final regulatory

flexibility analysis (“FRFA”). See 5 U.S.C. § 611(a) (authorizing suits to challenge compliance

with “section 604,” which governs FRFAs). They claim the FRFA was deficient because it did

not “demonstrate[] the agency’s good faith engagement with the small business regulated

community” regarding the proposed 2015 Rule. Dkt. 36 at 14; see also id. at 15-16 (alternatives

considered in the FRFA were “not shared with the public in advance of the 2015 rule”; FWS did

not “make any effort to present to the public . . . their analysis of the state of the large constrictor

industry circa 2014” or “the impact [FWS] expected their proposal to have on the much-

diminished large constrictor snake industry circa 2014”). As a result of these alleged failures to

present information to the public before the final 2015 Rule was published, Plaintiffs were

allegedly unable to provide informed comments regarding the Department’s RFA analysis.

        These allegations all boil down to objections to the fact that the Department re-used its

2010 IRFA rather than publishing a new IRFA that would have more fully advised interested

entities about the data and alternatives the Department was considering in 2014. And § 611

makes clear that challenges to the adequacy of an IRFA are not reviewable. The statute does not
                                                   39
only omit § 603 from the list of enumerated provisions subject to review. 5 U.S.C. § 611. It also

expressly allows that compliance with certain otherwise unreviewable provisions may be

reviewed “in connection with judicial review of section 604”—which is what Plaintiffs

effectively seek here—and conspicuously leaves § 603 off that list as well. Id. (“Agency

compliance with section 607 and 609(a) shall be judicially reviewable in connection with judicial

review of section 604.”). If Congress had intended to permit plaintiffs to piggyback challenges

to the adequacy of IRFAs under § 603 on reviewable claims under § 604, it knew exactly how to

do so. It chose not to. Although Plaintiffs have challenged the sufficiency of the 2010 IRFA as

applied to the 2015 Rule, they have not shown that the Interior Department failed to “respond to

significant points raised during the public comment period” or “consider significant alternatives”

in its final Rule. Allied Local, 215 F.3d at 80. Because this Court “has no jurisdiction to review

challenges to an agency’s compliance with” the IRFA requirement, Nat’l Ass’n of Home

Builders, 682 F.3d at 1041 (quotation marks omitted), Plaintiffs are unlikely to succeed on the

merits of their claim under the Regulatory Flexibility Act.

         II.   Irreparable Injury

       Plaintiffs assert that they (or members of USARK) will suffer several types of irreparable

injury if the 2015 Rule goes into effect. Plaintiffs submitted several declarations from owners of

reptile breeding businesses stating that the viability of their businesses will be jeopardized by the

2015 Rule. See Decl. of Jay Brewer (Pls.’ Ex. D) ¶ 14 (“To be expected to” shift from

reticulated python breeding “under the current guidelines, with less than 30 days to prepare,

would be impossible and would effectively result in the bankrupting of a successful business I’ve

spent the past three decades building”); Decl. of Kevin McCurley (Pls.’ Ex. G) ¶¶ 9, 22 (“The

rule . . . will cause me ruinous economic injury. . . . I will no longer derive a considerable source

of my income from these species and feel it is unlikely my business can and will survive.”);
                                                 40
Decl. of Kristopher Brown (Pls.’ Ex. H) ¶ 28 (“If this regulation stays in place, our family will be

looking for a new means of support and the company . . . will cease to exist in a very short

amount of time.”); Decl. of Ryan Parker (Pls.’ Ex. J) ¶ 11 (“I will not be able to support my

family or my employee if this rule remains in place”). They also submitted declarations

explaining that the then-looming April 9 deadline rendered snakes subject to the 2015 Rule

virtually unsaleable, as breeders rushed to dispose of large numbers of snakes and buyers

withdraw from the market. See, e.g., Decl. of Jay Brewer (Pls.’ Ex. D) ¶ 21 (“on March 5, 2015,

when news of the addition of the Reticulated Pythons to the Lacy Act broke . . . we had virtually

all of our high end sales dissolve in a matter of moments”); McCurley Decl. ¶¶ 11, 21 (“There is

absolutely no way I can place, liquidate, or effectively accomplish the movement of my breeding

and educational stocks in just thirty days. . . . How can I possibly find people, zoos and

educators to take these animals while there is an incredible influx of other keepers, breeders and

educators scrambling to rehome their snakes, too?”); Brown Decl. ¶ 20 (“[C]ustomers are

backing out of the payment plans, and canceling the pre-orders.”)

        Many of Plaintiffs’ declarants allege that the 2015 Rule forces them to make a difficult

choice between paying for the upkeep of snakes that cannot be sold or euthanizing them. See,

e.g., Declaration of Lynlee Renick (Pls.’ Ex. F) ¶¶ 8, 10 (“The volume of reticulated pythons and

green anacondas that we have . . . is a burden that even we, as a financially stable company, will

have trouble supporting and caring for. . . . [W]e may be faced with the heartbreaking decision

to euthanize these wonderful animals.”); Brown Decl. ¶ 16 (“Without the income derived from

selling the animals[’] offspring or future breeding potential offspring, there is no way we can

afford to devote the time and resources to properly house, feed, and care for these animals.”);

Declaration of Navarone Garibaldi (Pls.’ Ex. E) ¶¶ 7-9 (“I am deeply afraid I will not be able to

sell all of the babies [in a clutch of eggs] in just one state alone, and I cannot care for all of them
                                                  41
indefinitely on my own. What can I do? Euthanize them?”).

       Defendants argue that Plaintiffs’ declarations are insufficient to establish irreparable

harm, for several reasons. First, they argue that Plaintiffs’ declarations fail to assert irreparable

economic harms. As Defendants note, economic harm in itself is generally not “irreparable”;

there are exceptions, however, when the harm “threatens the very existence of the movant’s

business,” Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (per curiam), or where

economic losses are “certain, imminent, and unrecoverable,” Nat’l Mining Ass’n v. Jackson, 768
F. Supp. 2d 34, 53 (D.D.C. 2011). 8 Defendants maintain that snake owners had ample time to

prepare for the regulation to take effect, but they do not dispute that the 2015 Rule was published

only 30 days before its effective date. Dkt. 32 at 31-32. Even if Plaintiffs might have had

reasons to suspect for many years that the Department would issue a final rule listing the species

at issue here, it appears at this juncture that Plaintiffs were justified in continuing business

operations until the Rule was actually promulgated.

       Defendants also claim that Plaintiffs’ asserted economic harms are too indirect to satisfy

the irreparable harm standard. Id. at 32 (citing Am. Meat Inst. v. Dep’t of Agric., 968 F. Supp. 2d
38, 81 (D.D.C. 2013), aff’d, 746 F.3d 1065, reinstated in relevant part by 760 F.3d 18 (en

banc)). There is an important difference, however, between the harms alleged by declarants here

and the speculation about “independent market variables” that the court in American Meat

Institute found insufficient to establish irreparable harm. 968 F. Supp. 2d at 81. Although the

meat suppliers in that case expressed concern that a new labeling requirement might reduce

future demand for their products among meatpackers and consumers, several declarants here

have stated that the impending effective date for the 2015 Rule has already resulted in lost sales.

8
 Another line of district court cases finds irreparable harm where unrecoverable losses are
“serious.” Mylan Pharms. v. Shalala, 81 F. Supp. 2d 30, 42 (D.D.C. 2000) (quotation marks
omitted).
                                                  42
See, e.g., Brewer Decl. ¶ 21; Brown Decl. ¶ 20. Moreover, it would defy logic if an interstate

transportation ban did not significantly reduce sales for declarants like Kevin McCurley (see

McCurley Decl. ¶ 3 (“only 1% of my Reticulated business has been from within my state of New

Hampshire”)) or Kristopher Brown (see Brown Decl. ¶ 11 (“Our home state of Wisconsin sales

do not even account for 1% of our gross sales.”)). For similar reasons, the harm alleged by

breeder declarants in this case is distinguishable from that alleged by safari outfitters in Safari

Club International v. Jewell, 47 F. Supp. 3d 29, 37 (D.D.C. 2014). There, outfitters claimed that

they “may suffer economic losses if hunters cancel expeditions” in response to an elephant

trophy ban, but did not allege that they had actually suffered losses at the time of the suit. Id. 9

       Defendants’ suggestions that international sales might sustain the businesses of some

declarants (who live in states with authorized ports), or that declarants might sell to permitted

scientific or educational purchasers, do show that the 2015 Rule will not entirely wipe out the

market for listed species in the United States. See Dkt. 32 at 32-33. Still, even in light of these

potential alternatives, Plaintiffs’ declarations demonstrate that breeders who substantially rely on

the listed species for their livelihoods are likely to suffer serious economic losses if the 2015

Rule takes effect. Because those breeders will have no recourse against the government (or

anyone else) to recoup those significant losses in the event they prevail on the merits in this

action, these losses constitute irreparable harm. See Mylan Pharms., 81 F. Supp. 2d at 42.

       Defendants also argue that Plaintiffs’ declarants have provided insufficient evidence to

establish that their businesses will be put in jeopardy if the 2015 Rule takes effect. It is true that

some of the declarants who now allege significant risks to their business were able to survive

9
 These cases do suggest, however, that the harms asserted by declarants whose businesses rely
on the reptile breeding industry generally are not tied directly enough to the 2015 Rule to be
considered here. See Declaration of Bob Ashley (Pls.’ Ex. K) (president of association of reptile
breeder trade shows); Declaration of Mark Daniel Krull, Jr. (Pls.’ Ex. L) (owner of “biotextiles”
company that purchases shed skins of captive snakes).
                                                 43
implementation of the 2012 Rule, which, among other things, prohibited interstate transportation

of the Burmese python. See, e.g., McCurley Decl. ¶ 5; Brewer Decl. ¶10. The fact that a

business survived a ban on interstate transportation of one popular species, though, does not

mean it would survive another. Kevin McCurley, for example, alleged that losses associated

with the 2012 Rule were “crippling to [his] business.” McCurley Decl. ¶ 5. The Court

understands that risks to businesses may be easily overstated, but it does not appear far-fetched

to suggest that some businesses that rely heavily on interstate trade in newly listed species face

an existential threat.

        Defendants’ contention that declarants have failed to provide detailed proof—such as a

“projection of anticipated future losses” tied to “an accounting of the company’s current assets”

(Am. Meat. Inst., 968 F. Supp. 2d at 78)—is well taken. Some of Plaintiffs’ declarants provide

specific facts about the proportion of their business dedicated to listed species and the proportion

of their sales that require interstate transportation of snakes, and these facts seem to support the

contention that the 2015 Rule jeopardizes at least some reptile breeders’ businesses. Still, if the

Court based its irreparable harm determination solely on the averred threat to the continued

existence of Plaintiffs’ businesses, it is not clear that these statements would provide enough

specificity to warrant preliminary relief. In light of the other basis for finding irreparable

economic injury, however—that Plaintiffs’ declarants have identified losses that are imminent,

serious and unrecoverable—this potential defect does not defeat Plaintiffs’ showing of

irreparable injury.

        Finally, the Court does not accept Defendants’ contention that Plaintiffs’ purported delay

in requesting preliminary injunctive relief precludes a finding of irreparable injury. Plaintiffs

filed their application for a temporary restraining order significantly less than one month after the

2015 Rule was published in the Federal Register. Along with a substantial memorandum of law,
                                                  44
their application attached thirteen declarations that presumably required time to obtain, review

and finalize. Under the circumstances, the Court does not find that Plaintiffs exhibited undue

delay in filing the instant application. 10

        III.    Balance of Equities

        The final two factors in the Court’s analysis of a request for preliminary relief—the

balance of equities and the public interest—“merge” in cases where the relief is sought against

the government. Nken v. Holder, 556 U.S. 418, 435 (2009). Here, Defendants assert two

countervailing interests that must be weighed against Plaintiffs’ showing of irreparable harm:

harm to the environment, and economic harm to federal, state and local governments.

        Defendants’ showing of potential environmental harm is serious and credible. As stated

in the Declaration of Jeffrey L. Underwood (Dkt. 32-1), the Department’s decision to list the four

species at issue in the 2015 Rule reflects careful consideration of several factors affecting the

environmental threat posed to each species, including “[t]he likelihood of release or escape,”

“[p]otential to survive, become established, and spread,” and impacts on wildlife resources,

ecosystems, threatened and endangered species, and humans and human activities. Id. ¶ 11. The

most significant environmental impact of the four listed snakes (if populations were established

in the wild) is direct predation: They are all “generalist predators” that would consume a wide

variety of other animal species. Id. ¶ 12. Reticulated pythons and green anacondas pose special

threats. They are both among the largest snake species in the world; indeed, if green anacondas

became established in the United States, they would rank with certain bears among the largest

predators in this Country. Id. ¶¶ 14-15. Native species have “no experience defending against”


10
   The Court notes, however, that Plaintiffs have not submitted any evidence demonstrating that
a prohibition on shipments to Florida or Texas of the listed species would cause any irreparable
injury. As explained below, this fact may affect the balance of equities in at least a limited
context.
                                                45
these “novel, giant predator[s].” Id. ¶ 14. These snake species also pose indirect threats to other

animal species. For example, reticulated pythons can carry ticks that can transmit diseases to

livestock and wild hoofed animals. Id. ¶ 28.

       The reticulated python and green anaconda also have the potential to become established

as invasive species in some parts of the country. Reticulated pythons have a history of escaping

captivity and the disquieting capacity to reproduce parthenogenically. Id. ¶ 14. Although

Defendants appear to agree with Plaintiffs that most of the continental United States is too cold

to sustain populations of reticulated pythons or green anacondas, both species could survive in at

least parts of Florida and Texas. Id. ¶¶ 14-15. Indeed, the Underwood Declaration asserts that

green anacondas have “already been found in the wild in Florida.” Id. ¶ 15. 11 And once

established in the wild, it would be “extremely difficult, if not impossible, to eradicate” any of

the four species listed in the 2015 Rule because “all four species are cryptically colored and

blend in with their surroundings; have low profiles; can hide in thick brush, trees, or in water;

and are frequently inactive [and] thus undetectable.” Id. ¶ 27.

       The Department of the Interior’s evaluation of the threat posed by the reticulated python

and green anaconda is understandably informed by its experience with the Burmese python.

According to the Underwood Declaration, Burmese pythons are “becoming the top predators in

the Everglades.” Id. ¶ 19. Burmese pythons have accomplished a staggering depletion of native

wildlife species in that region, and the Underwood Declaration predicts that “[t]he presence of

two or more of the large nonnative constrictor species would be expected to have increasing

cumulative negative effects on native wildlife.” Id. These impacts include both direct and


11
  No declarant for Plaintiffs has asserted a cognizable interest in delaying the listing of the other
two species addressed in the 2015 Rule—the Beni anaconda and the DeSchauensee’s anaconda.
Because the Court will therefore not issue preliminary relief as to these species, it does not
consider their potential environmental impact in its evaluation of the balance of equities.
                                                46
indirect threats to endangered and threatened native species, at least thirty of which would be

jeopardized by introductions of the listed snakes in Florida. Id. ¶ 21. Snakes of the listed species

are thus “likely to escape from captivity or be released into the wild”; are “likely to survive,

become established, and spread” if released in a suitable habitat; are “likely to prey on and

compete with native species for food and habitat”; are “likely to be disease vectors for livestock

and native wildlife”; “cannot be easily eradicated”; and are “likely to disturb ecosystems beyond

the point of recoverability.” Id. ¶ 30.

       According to Defendants’ declarant, moreover, the Defendant’s interpretation of the

Lacey Act is an essential tool in preventing the spread of these species within the United States.

The Underwood Declaration states that the “pet and hobby trade” is the “primary pathway for

these constrictor snakes to cross State lines and be introduced into new areas of the United

States.” Id. ¶ 23. And hobbyists and pet owners are more likely to experience accidental escapes

than are zoos or research institutions. Id. ¶ 24. The Interior Department’s interpretation of the

statute would prohibit transportation of these snakes from other states into regions where their

release might lead to the emergence of an invasive population. Because the listed species “pose

significant risks to native wildlife and native ecosystems,” the Underwood Declaration states that

implementation of the 2015 Rule is “essential”: “Any delay in the implementation of

prohibitions on importation and interstate transport of these injurious species will increase risks

to native species and natural ecosystems.” Id. ¶ 33.

         The economic harms Defendants assert flow from these environmental harms. They

claim that federal, state and local governments spend an average of nearly $600,000 per year to

prevent or reduce the spread of invasive constrictor species, apparently focused in South Florida.

Dkt. 32 at 41-42. Defendants reason that if a delay in implementation of the 2015 Rule allows

any of the listed species at issue to become established in the wild, governments at all levels will
                                                 47
have to expend substantial resources to control these new invasive populations.

       Finally, one issue that is not fully addressed in the briefs is the extent to which shipments

into Florida and Texas—the two states in which reticulated pythons and green anacondas are

most likely to survive in the wild—might be restricted by effect of 16 U.S.C. § 3372(a). That

statute prohibits the interstate transportation of animals “taken, possessed, transported, or sold”

in violation of state or federal law. Id. The potential harm to the public interest would be

substantially ameliorated if Defendants could invoke § 3372 to impose criminal liability for

shipments of listed snakes into the states where the emergence of an invasive population is most

probable. Alternatively, the harm to the public interest might be minimized by limiting the scope

of any injunction to reach only shipments to States other than Florida and Texas. Plaintiffs,

moreover, have not demonstrated that they have any particular need to ship reticulated pythons

or green anacondas to Florida and Texas. See note 10, supra.

       In sum, the potential for a new invasive constrictor species becoming established in any

part of the United States is an extremely serious threat to the public interest—much more serious

than any of the private harms asserted by Plaintiffs. The five-year period between the

promulgation of the proposed rule listing the four species at issue here and the final 2015 Rule

does cast some doubt on the threat that a delay of additional weeks or months poses to the public

interest. Cf. Dkt. 32 at 36 (arguing that “a delay in filing for an injunction by a month . . . despite

knowing for months or even, as here, year, that the alleged harmful action was likely and

imminent, militates against injunctive relief”). But even though the harms Plaintiffs assert are

more certain to come to pass than the risks identified by the government, the severity of the

potential public harms here is great enough that the public interest and balance of equities favor

Defendants. The balance, however, would likely favor Plaintiffs if shipments of the listed snakes

were not permitted to Florida or Texas.
                                                  48
        IV.    Weighing the Elements of the Preliminary Injunction Standard

       The Court has concluded that, although the question is close, Plaintiffs have

demonstrated a likelihood of success on the merits. They have also shown that they will suffer at

least some substantial irreparable harm if their request for injunctive relief is denied. In light of

the gravity of the threat of a new invasive constrictor species becoming established, however, the

balance of equities and public interest factors favor Defendants, at least to the extent shipments

of the listed snakes to Florida and Texas are permitted. Under these circumstances, Plaintiffs

have demonstrated that they are entitled to injunctive relief at least with respect to interstate

transportation of reticulated pythons and green anacondas into at least the 47 states in which

those snakes are unlikely to establish wild invasive populations.

       The Court must “pay particular regard for the public consequences in employing the

extraordinary remedy of injunction,” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982),

and “narrowly tailor[]” the relief “to remedy the specific harm shown,” Neb. Dep’t of Health &

Human Servs., 435 F.3d at 330. Accordingly, on or before 5:00 PM on May 15, 2015, the parties

are directed to submit supplemental briefs of not more than seven pages addressing two

questions: first, whether it is necessary or appropriate for the Court to exclude transportation of

reticulated pythons and green anacondas into Florida and Texas from the scope of its injunction;

and second, whether a stay of the preliminary injunction is appropriate to allow Defendants an

opportunity to seek interim relief from the Court of Appeals. The parties shall then appear for a

status conference on May 18, 2015 at 10:00 AM. The Court will enter an appropriate injunction

after reviewing the parties’ submissions and hearing from the parties.

                                          CONCLUSION

       Plaintiffs’ motion for a preliminary injunction will be GRANTED in part. The Court

will enter an appropriate preliminary injunction after hearing from the parties on the scope of the
                                                  49
injunction and whether the injunction should be stayed for any period of time pending review in

the Court of Appeals.



                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge

Date: May 12, 2015




                                               50